Title: Alexander Duke to James Madison, 9 May 1832
From: Duke, Alexander
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Hano. Cty Va.
                                
                                 May 9th 1832.
                            
                        
                        When I shall have enumerated the many, and concurring motives, which have induced me to obtrude myself, thus
                            uncerimoniously on your notice, I hope I shall escape the censure of presumption, and be pardoned the act. I will give you
                            my history, as laconically, as possible; I am the son of an old Revolutionary Soldier, who expended almost the whole of
                            his slender fortune in the education of his eight sons. But his means were so limitted that, notwithstanding the most
                            rigid economy, he was obliged to leave our educations very imperfect. Our venerated Father died last Decr. desiring the
                            remains of his estate to be equally divided among his five last sons, & his two daughters But were that done, our
                            sisters would be left almost destitute; I have therefore determined to accept no part of the legacy bequeathed me by my
                            father, but to depend exclusively on my own exertions for a support, and to aid in rendering our sisters perfectly easy.
                            To be able to do this, I must spend some time, at some Literary Institution; for my education, as I observed above, is very imperfect. I am now engaged in school-Keeping, and intend making it my vocation thro’
                            life; and to acquire the reputation of a good teacher, is my highest aspiration. I have already
                            acquired that reputation in some degree, but know that I do not merit it, for no ignorant man, can be a good instructor. I
                            shall have at the expiration of the present year between Three and Four Hundred Dols.—Now, my dear Sir, I wish you to
                            inform me, if this sum will enable me to pass one Session at the University of Virginia; for it will be my all, and after
                            that is spent, I shall be destitute, and pennyless. Then will be the trying time, as experience has taught me, that the
                            efforts of the dependent, and friendless are almost nerveless. Did not Horace, speak most truly, when he said "Virtus sine
                            pecunia, est vilior algæ"? And again, "Scilicet
                            uxorem cum dote, fidem que, et amicos, et genus, et formam, regina Pecunia donat"? May I solicit you to assist me? It
                            is not pecuniary aid, that I ask, but that you will use your influence towards establishing me in business. Will you be my
                            Maecenas, my adviser, my director? If you will, your confidence shall never be
                            abused, and my heart shall ever repay you, with the liveliest gratitude, which is all, that I have to offer.
                        I have thought of applying to John Randolph Esqr. of Roanoke, having heard that he is one of the Visitors of
                            the Randolp Macon College, but the known eccentricity of his disposition has detered me. Will you let me hear from you, as
                            soon, as convenient, after the reception of this? Direct to me near Dentonsville, P. office, Hanover Cty. Excuse this
                            hasty scroll, and believe me, Yrs. most Respfly.
                        
                            
                                Alexander Duke
                            
                        
                    P. S. I have in my possession very satisfactory credentials, as to moral character, standing &c. which shall be
                            exhibited at any time.
                            
                                Alexr. Duke
                            
                        